DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102a(1) as being anticipated by He et al. (US Pat.10,560,174).
In claims 1,6,11 He et al. discloses a method of transmitting, by a user equipment (UE), a physical uplink control channel (PUCCH) in a wireless communication system ( see fig.6; col.14; lines 40-45; a Ue transmits HARQ 630 in PUCCH resource 630 during xTTI 610; wherein xTTI corresponds to one or two symbols ( see col.15; lines 15-18)) , the method comprising:
receiving, from a base station (BS), configuration information for performing
transmission and reception on a per subslot basis (see fig.1; col.2; lines 19-25 the Ue receives DCI 120 in PDCCH 125 that is used to schedule PDSCH transmissions 130,135,140 during xTTI 105,110…115; wherein the xTTI corresponds to one or two symbols ( sub-slots) as shown in col.15; lines 15-18);
receiving, from the BS, multiple physical downlink shared channels (PDSCHs) based
on the configuration information (see fig.1; col.2; lines 19-25 and fig.6; col.14; lines 40-46; the UE receives PDSCH transmissions 130,135,140 / or DL transmission burst 615 in xTTI 610); and
transmitting, to the BS, the PUCCH including hybrid automatic repeat request
(HARQ)-acknowledgement (ACK) information for the multiple PDSCHs in a specific slot ( see fig.6; col.13; lines 47-50; col.14; lines 40-46; the Ue maps HARQ bits for the PDSCHs transmission to PUCCH channel 630; wherein one xTTI 610 includes PUCCH carrying HARQ ACK 630; and transmits HARQ-ACK based on the identified xTTI length configuration ( see fig.7; step 730; col.23; lines 42-45)),
wherein the PUCCH includes a first PUCCH transmitted in a first subslot of the specific
slot and a second PUCCH transmitted in a second subslot of the specific slot (see fig.6; col.14; lines 40-45; one xTTI 610 includes PUCCH carrying HARQ-ACK 630. See col.13; lines 50-52; the number of xTTI reserved for PUCCH transmissions is configured by higher layer),
wherein the first PUCCH and the second PUCCH each are transmitted based on a
separately constructed HARQ-ACK codebook (see fig.6; col.13; lines 46-50; the HARQ-ACK bits for PDSCH in DL transmission burst 615 are mapped to PUCCH channel 630).
In claims 5,10,15 He et al. discloses the configuration information includes information for a number of subslots included in a slot ( see fig.1; col.15; lines 15-20; and col.8; lines 1-3 the XTTI 105,110….115 corresponds to one or two symbols ( subslots) are included in one subframe).
In claims 2,7,12 He et al. discloses the multiple PDSCHs include first PDSCHs in which
a subslot for HARQ-ACK transmission is indicated as the first subslot, and second PDSCHs in which the subslot for HARQ-ACK transmission is indicated as the second subslot ( see fig.1; col.2; lines 19-25; each of PDSCH 1-6 is transmitted on corresponding xTTI 105,110…115. In fig.6; col.13; lines 47-50; HARQ-ACK bits for PDSCHs  are mapped to PUCCH channel 630 in respective xTTI); 
wherein HARQ-ACK information for the first PDSCHs is included in the first PUCCH,
and HARQ-ACK information for the second PDSCHs is included in the second PUCCH( In fig.6; col.13; lines 47-50; HARQ-ACK bits for PDSCHs  are mapped to PUCCH channel 630 in respective xTTIs). 
In claims 4,9,14 He et al. discloses receiving, from the BS, PUCCH resource
configuration information including a plurality of starting symbols and a length ( see fig.7, step 710; col.23; lines 30-36; the Ue identifies xTTI length configuration comprising a length in time or length in symbols),
wherein the HARQ-ACK information for the first PDSCHs is determined to be transmitted via the first PUCCH by a first starting symbol and the length among the plurality of starting symbols and the length based on a processing time of the first PDSCHs, ( see fig.7; step 720; col.23; lines 37-42; the UE identifies scheduling timing  ( starting symbols) and HARQ-ACK timing of PDSCH and PUSCH based on the identified XTTI length configuration. See further in col.8; lines 24-27; HARQ-ACK is transmitted in PUCCH in the xTTI);
wherein the HARQ-ACK information for the second PDSCHs is determined to be
transmitted via the second PUCCH by a second starting symbol and the length among the plurality of starting symbols and the length based on a processing time of the second PDSCHs (see fig.7; step 720; col.23; lines 37-42; the UE identifies scheduling timing (starting symbols) and HARQ-ACK timing of PDSCH and PUSCH based on the identified xTTI length configuration. See further in col.8; lines 24-27; HARQ-ACK is transmitted in PUCCH in the xTTI).
In claims 3,8,13 He et al. discloses receiving, from the BS, a physical downlink
control channel (PDCCH) including a PUCCH resource indicator, wherein the PUCCH resource indicator is interworked with the first PUCCH and the second PUCCH (see fig.3; col.7; lines 1-12; a PUSCH scheduling 300 shows PUSCH schedule timing via solid lines. See table 3 in col.6, wherein PUSCH schedule timings XTTI 4,5,6,7 are scheduled by xTTI 0,1,2,3 respectively ( PUCCH resource indicator));
wherein the HARQ-ACK information for the first PDSCHs is determined to be
transmitted via the first PUCCH among resources interworked with the PUCCH resource indicator based on a processing time of the first PDSCHs ( see fig.3; PUCCHs in xTTI 4,5);
wherein the HARQ-ACK information for the second PDSCHs is determined to be transmitted via the second PUCCH among the resources interworked with the PUCCH resource indicator based on a processing time of the second PDSCHs ( see fig.3; col.7; lines 1-12; a PUSCH scheduling 300 shows PUSCH schedule timing via solid lines; wherein PUSCH schedule timings XTTI 4,5,6,7 are scheduled by xTTI 0,1,2,3 respectively).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park ( US Pat.9,179,458; Method for Allocating Resources for HARQ ACK/NACK Signal Transmission, and Method and Apparatus For HARQ ACK/NACK Transmission using the same);
Fu (US Pat.11,101,943; Method and Apparatus For Transmission UCI in Wireless Communication System).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413